Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Constantine on 09/07/2022.
This Office Action is in response to the Applicant’s communication filed on 01/11/2021. 

The application has been amended as follows: 
10. (Currently Amended) A lighting system comprising: 
the lighting device according to claim 1, and 
at least one load; 
wherein each respective load of the at least one load is electrically connected to respectively the at least one power output of said plurality of power outputs.
15. (Currently Amended) A non-transitory computer readable medium comprising computer executable instructions that when executed perform the method as defined in claim 12.

Drawings
The Drawings filed on 01/11/2021 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 is considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1-15 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, alone or in combination, do not disclose the following claim limitations:
Independent Claim 1:
“convey a cryptographic message to one or more respective load of said at least one load before initiation of said time-interval, wherein the cryptographic message is indicative of an instruction for said one or more respective load of said at least one load to consume an amount of power from the power bus during said selected time-interval; 
determine the power consumed from the power bus during said selected time-interval; 
determine a condition indicative of an unauthorized load connected to said power bus when said determined power consumed from the power bus is different to a sum of each amount of power conveyed via the cryptographic message to said one or more respective load of said at least one load”, in combination with remaining limitations of claim 1; (claims 2-12 are allowed as depending thereof).
Independent Claim 13:
“a cryptographic message to one or more respective load of at least one load, wherein the at least one load is respectively electrically connected to at least one power output of said plurality of power outputs, wherein the cryptographic message is indicative of an instruction for said one or more respective load of said at least one load to consume a predetermined amount of power from the power bus during said selected time-interval; 
determining the power consumed from the power bus during said selected time-interval; 
determining a condition indicative of an unauthorized load connected to said power bus when said determined power consumed from the power bus is different to a sum of each amount of power conveyed via the cryptographic message to said one or more respective load of said at least one load”, in combination with remaining limitations of claim 13; (claims 14-15 are allowed as depending thereof).

Closest prior art of record:
Davis et al. (US20170006694A1) – discloses a lighting system using encryption to communicate between a smartphone and the lighting modules; however, Davis does not disclose conveying a cryptographic message to one or more respective loads among other limitations in claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Douglas Owens can be reached on (571)272-1662.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844